I am in accord with the Court's decision in this matter, but not with the mental process by which that decision was reached. I do not believe that this opinion can logically be reconciled with that in State v. Wooldridge, 129 W. Va. 448,40 S.E.2d 899, nor in principle distinguished therefrom in the manner that the Court has undertaken. As I specifically point out in my dissent in the Wooldridge case, this Court held in State v.Tate, 125 W. Va. 38, 22 S.E.2d 868, that the absence of an order making a bill of exceptions part of the record could not be cured by an order nunc pro tunc. See to the same effect the Virginia case of Ratliff v. Meadows, et al., 116 Va. 975,83 S.E. 395. Yet, if I understand the opinion correctly, without considering that holding in the Tate case, the Court is now saying, in effect, that the difference between this case and the Wooldridge case is that in that case there was a proper order nunc pro tunc, while here there is none. I am of the opinion that in the perfecting of bills of exceptions time is of the essence, and an order nunc pro tunc should have no place. To make them usable in determining the jurisdiction of the trial court for the purpose of settling bills of exceptions is going to disturb a well established practice, and cloak the ending of actions at *Page 763 
law with an uncertainty that could easily be avoided. I have stated my position in more detail, reviewing the West Virginia cases, in the dissent in the Wooldridge case. See also Perkins
v. Hanna, 127 W. Va. 527, 34 S.E.2d 7.